In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-016 CR

 ______________________


CHAD JAMAL SLAUGHTER, Appellant


V.


THE STATE OF TEXAS, Appellee


 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 99120




MEMORANDUM OPINION
	Without a plea bargain agreement, appellant Chad Jamal Slaughter pled no contest to
possession of a controlled substance.  The trial court assessed punishment at ten years of
confinement, then suspended imposition of sentence, placed Slaughter on community
supervision for ten years, and assessed a $500 fine.  On November 9, 2007, the State filed
an amended motion to revoke Slaughter's community supervision.  Slaughter pled "true" to
two violations of the terms of the community supervision order.  The trial court found that
Slaughter violated the terms of the community supervision order, revoked Slaughter's
community supervision, and imposed a sentence of ten years of confinement.
	Slaughter's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On April 3, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)

	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on July 29, 2008
Opinion Delivered July 30, 2008								
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.